12-1839 (L)
         Wang v. Holder
                                                                                       BIA
                                                                               A073 649 496
                                                                               A071 041 368
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       WEN ZHEN WANG, XIANG CHEN,
14                Petitioners,
15                                                              12-1839(L),
16                        v.                                    12-1841(Con)
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24
25
26
27

         08152014-B1-2
 1   FOR PETITIONERS:          Jan Allen Reiner, New York, New
 2                             York.
 3
 4   FOR RESPONDENT:           Stuart F. Delery, Assistant Attorney
 5                             General; Daniel E. Goldman, Senior
 6                             Litigation Counsel; Matthew A.
 7                             Spurlock, Trial Attorney, Office of
 8                             Immigration Litigation, United
 9                             States Department of Justice,
10                             Washington, D.C.
11
12           UPON DUE CONSIDERATION of these petitions for review of

13   two Board of Immigration Appeals (“BIA”) decisions, it is

14   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

15   review are DENIED.

16           Petitioners Wen Zhen Wang and Xiang Chen, natives and

17   citizens of China, seek review of two April 5, 2012,

18   decisions of the BIA, denying their motion to reopen.        In re

19   Wen Zhen Wang, No. A073 649 496 (B.I.A. Apr. 5, 2012); In re

20   Xiang Chen, No. A071 041 368 (B.I.A. Apr. 5, 2012).     We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history of these cases.

23           The applicable standards of review are well

24   established.     See Jian Hui Shao v. Mukasey, 546 F.3d 138,

25   168-69 (2d Cir. 2008).     Petitioners filed a motion to reopen

26   based on their claim that they fear forced sterilization and

27   economic persecution because they have had more than one

28   child in the United States, which they contend violates

     08152014-B1-2                   2
 1   China’s population control program.         We find no error in the

 2   BIA’s determination that petitioners failed to demonstrate

 3   their prima facie eligibility for asylum or related relief.

 4   See id. at 158-72.

 5           As the BIA noted, petitioners can avoid the social

 6   compensation fees assessed to violators of the family

 7   planning policy by declining to register their U.S. citizen

 8   children as residents.         See id. at 171.   We are sympathetic

 9   to the serious medical conditions suffered by two of

10   petitioners’ children.         Nevertheless, the BIA did not err in

11   finding that petitioners would not be forced to register

12   their children in order to receive free public health care

13   to treat their medical conditions.         Petitioners’ evidence

14   indicated that the Chinese government does not actually

15   provide free health care to a majority of registered

16   residents, and that, even without registering their

17   children, petitioners would have access to health care

18   similar to that available to registered residents.

19           For the foregoing reasons, the petitions for review are

20   DENIED.         As we have completed our review, any pending

21   request for oral argument in these petitions is DENIED in

22   accordance with Federal Rule of Appellate Procedure



     08152014-B1-2                       3
1   34(a)(2), and Second Circuit Local Rule 34.1(b).

2                              FOR THE COURT:
3                              Catherine O’Hagan Wolfe, Clerk
4
5




    08152014-B1-2                4